EXHIBIT 10.1


EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is by and between Analysts International
Corporation (the “Company”) with headquarters at 3601 W. 76th Street,
Minneapolis, MN  55435 and Elmer Baldwin (“Executive”).
 
RECITALS
 
 
WHEREAS, the Company desires to retain Executive as an Employee of the Company,
and Executive desires to be so employed.
 
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows:
 
In consideration for the mutual promises contained herein, the parties,
intending to be legally bound, agree as follows:
 
AGREEMENT
 
 
1.      Terms of Employment.
 
 
1.1
Commencement Date. This Agreement is effective as of November 1, 2007 (the
“Commencement Date”).

 
 
1.2
Position. The Company will employ Executive in the capacity of President and
Chief Executive Officer.  The Company’s Board of Directors (“Board”) will also
appoint or cause Executive to be appointed as a member of the Board upon his
commencement of employment.  Executive will continue to be a member of the Board
until the earlier of:  (A) termination of Executive’s employment by the Company;
(B) Executive’s resignation from employment with the Company; (C) Executive’s
resignation as a member of the Board; (D) the Board’s failure to nominate
Executive for re-election and the subsequent completion of Executive’s term; (E)
Executive’s removal as a member of the Board  pursuant to Minnesota Statute §
302A.223; or (F) failure of the Company’s shareholders to re-elect Executive to
the Board.

 
Effective as of the date on which Executive is no longer a member of the Board,
Executive will be deemed to have resigned from any of its committees and from
all boards or other governing bodies (and committees) of each Company
subsidiary, if and as applicable, without need of any further action by
Executive, the Company, or any Company subsidiary.  Notwithstanding the
foregoing, Executive agrees to take any action deemed necessary or desirable by
the Company or any Company subsidiary to evidence his departure from the Board
and such governing bodies and committees.
 
 
1.3
Best Efforts.  During Executive’s employment by the Company, Executive agrees to
devote his full time and best efforts to the interests of the Company and to
refrain from engaging in other employment or in any activities that may be in
conflict with the best interests of the Company.  Executive agrees to perform
his duties to a level consistent with the highest standards of one holding such
position in similar businesses or enterprises.  Executive agrees not to render
services to anyone other than the Company (or its parent or subsidiaries) for
compensation as an employee, consultant, or otherwise during the term of this
Agreement.

 
 
1.4
Personal Activities; Boards of Directors.  The provisions of Sections 1.2 and
1.3 of this Agreement will not be deemed to prohibit Executive from devoting
reasonable time to personal matters, or from serving on the boards of directors
of other companies, with or without compensation, including but not limited to
Benilde St. Margaret’s School, Video Guidance, and Transport Security Boards of
Directors, provided that such personal activities do not interfere with
Executive’s primary duties to the Company, present a conflict with or divergence
from the interests of the Company or violate the Board’s policies relating to
service as a board member to publicly-held companies or codes of conduct for its
employees.  After the date of this agreement, Executive will accept an
appointment or election to the board of another company only with the prior
consent of the Company’s Board of Directors.

 
2.      Term of Employment.
 
 
2.1
Duration.  Subject to the provisions for termination set forth in Sections 6, 7
and 8 below, the Original Term of this Agreement (“Original Term”) will commence
upon the 1st day of  November, 2007 and will continue to and include the 31st
day of October, 2010.

 
 
 
2.2
Extension of Provisions.  At the end of the Original Term, the provisions of the
Agreement will automatically renew for an additional one (1) year term
(“Additional Term”) commencing November 1, 2010, unless either party gives
notice of non-renewal at least ninety (90) days before the scheduled expiration
of the term.  At the end of any Additional Term, the provisions of the Agreement
will automatically renew for an Additional Term, unless either party gives
notice of non-renewal at least ninety (90) days before the scheduled expiration
of the term.

 
3.      Compensation and Benefits.
 
 
3.1
Salary.  For all services rendered by Executive pursuant to this Agreement, the
Company will pay Executive an annual base salary (“Base Compensation”) equal to
$450,000.  Payment will occur at regular payroll intervals in accordance with
the Company’s standard payroll practices.  The compensation committee of the
Board or the Board itself will review the Executive’s compensation annually and,
in its sole discretion, may determine to increase such base salary for the
following year but cannot decrease the annual salary below $450,000.

 
 
3.2
Incentive Compensation.  In addition to Executive’s Base Compensation, Executive
will be eligible to earn additional cash incentive compensation of between 30%
and 70% of Base Compensation in each year of employment during the Original Term
or any Additional Term (“Incentive Compensation”).  The potential Incentive
Compensation will be determined annually by the compensation committee of the
Board and shall be contingent upon the Company and Executive meeting company and
individual performance objectives (“Performance Objectives”) determined by the
compensation committee.  The compensation committee will consider Executive’s
input in setting the annual Performance Objectives.

 
 
3.3
Long-term Incentive Compensation.  In addition, Executive shall be eligible to
be awarded stock options or restricted shares from the Company’s stock option
and equity incentive plans at the sole discretion of the compensation committee.

 
 
3.4
Stock Options.  On November 1, 2007, Executive will be granted options to
purchase 500,000 shares of the Company’s common stock with one-quarter being
vested immediately and the remainder vesting in even increments over three years
from the date of the grant.

 
Such options shall be incentive stock options to the extent that such options
qualify as incentive stock options as defined in Internal Revenue Code Section
422.  The Company may issue such options from the plans as it deems appropriate
but to the extent possible shall issue the options as incentive stock
options.  The stock option agreement shall provide that in the event of a Change
of Control (as defined in Exhibit A hereto) on or after May 1, 2009, any options
remaining unvested at the time of the Change of Control shall vest immediately.
 
Executive shall sign an option agreement or agreements containing the terms for
the options outlined herein and such other terms and conditions required of
similarly situated executives by the Company as determined by the Board or the
compensation committee of the Board.
 
 
3.5
Deferred Compensation Plan.  Executive will be entitled to participate in the
Company’s Deferred Compensation Plan (the “Special Executive Retirement Plan” or
“SERP”) at a participation rate of 15% of Base Compensation.

 
 
 
3.6
Fringe Benefits.  Executive will be entitled to participate in the Company’s
standard benefit programs, on the same terms as other senior executives of the
Company.  Notwithstanding the foregoing, the Company will also provide Executive
the following:

 
3.6.1
Medical Insurance Costs.  The Company will pay the full cost for family health
insurance coverage, including co-pays and deductibles, if any, for Executive,
Executive’s spouse, and Executive’s children (up to the maximum age allowed by
the Company’s plan, provided they meet the terms of eligibility for
participation in the plan).  In addition, the Company will reimburse Executive
for the unreimbursed cost of bi-annual physicals for Executive and his spouse at
the clinic of Executive’s choice.  If the payments contemplated by this Section
3.6.1 create income tax liability for Executive, the Company shall withhold all
required taxes from such payments.

 
3.6.2.
Paid Time Off.  Executive shall be entitled to paid time off at his discretion
and as business conditions warrant.  If necessary due to business conditions of
the Company, Executive agrees to obtain concurrence from the Chairman of the
Board prior to taking the paid time off.

 
3.6.3.
Paid Parking.  The Company will provide Executive with a paid indoor,
underground parking spot, if available, at the Company’s office building
presently located at 3601 West 76th Street, Minneapolis, Minnesota 55435.

 
3.6.4.
Paid Legal Fees.  The Company will reimburse Executive (or pay directly if it
prefers) Executive’s legal fees relating to services rendered in connection with
the preparation, negotiation and final review of this Agreement.

 
3.6.5.
Business Expenses. Executive will be entitled to reimbursement of all
reasonable, business-related travel and other expenses (including spousal travel
in promotion of the Company) incurred by Executive in the ordinary course of
business on behalf of the Company, so long as such expenses are incurred,
documented, and authorized pursuant to the Company’s expense reimbursement
policies.

 
4.      Insurance Policies.
 
The Company will keep all Directors and Officers insurance policies current and
identify Executive, if appropriate, on all such policies.
 
5.      Location.
 
Executive will provide his services in the Minneapolis, Minnesota
area.  Notwithstanding the foregoing, the parties recognize and acknowledge that
Executive may be required to spend considerable business time in locations other
than the Minneapolis, Minnesota area.
 
6.      Termination of Employment by the Company.
 
 
6.1
For Cause.  For purposes of this Agreement, the Company will have the right to
terminate Executive’s employment for cause.  For purposes of this Agreement,
“Cause” shall mean:

 
6.1.1.
Executive’s substantial failure or neglect, or refusal to perform, the duties
and responsibilities of Executive’s position and/or the reasonable direction of
the Board of Directors;

 
6.1.2.
the commission by Executive of any willful, intentional or wrongful act that has
the effect of materially injuring the reputation, business or performance of the
Company;

 
6.1.3.
Executive’s conviction of, or Executive’s guilty or nolo contendere plea with
respect to, any crime punishable as a felony;

 
6.1.4.
Executive’s conviction of, or Executive’s guilty or nolo contendere plea with
respect to, any crime involving moral turpitude; or

 
6.1.5.
any bar against Executive from serving as a director, officer or executive of
any firm the securities of which are publicly-traded.

 
For purposes of this Section 6.1, an act or failure to act by Executive shall
not be “willful” unless it is done, or omitted to be done, in bad faith and
without any reasonable belief that Executive’s action or omission was in the
best interests of the Company.
 
 
6.2
Inability to Perform.  For purposes of this Agreement, the Company will have the
right to terminate Executive’s employment upon the occurrence of any of the
following events (“Inability to Perform”):

 
6.2.1.
Executive becomes disabled for a period of at least ninety (90) days to the
extent that, in the determination of the Board of Directors, he is no longer
able to report to work and to carry on his duties on behalf of the Company; or

 
   6.2.2.    Executive dies.
 
 
6.3
Notice.  In the event that the Board determines that Cause for termination
exists, the Board shall deliver to Executive written notice that an event of
Cause has occurred after which Executive shall have fifteen (15) days to cure
such event of Cause to the reasonable satisfaction of the Board.

 
 
6.4
Termination for Cause/Inability to Perform.  The Company may terminate
Executive’s employment at any time for Cause as defined within this Agreement
after giving Executive the notice and Executive’s failure to cure pursuant to
Section 6.3 above and in any such case will have no further obligation or
liability to Executive.  Likewise, if the Company terminates Executive for
Inability to Perform, the Company will have no further obligation or liability
to Executive.

 
 
6.5
Termination Without Cause.  Executive’s employment during the Original Term or
any Additional Term may be terminated by the Company without Cause upon thirty
(30) days’ notice.  If the Company terminates Executive’s employment without
Cause during the Original Term or during any Additional Term, Executive will
continue to receive Base Compensation for a period of twelve (12) months,
provided that Executive signs all appropriate paperwork, including providing a
full release of all claims to the Company, in a form acceptable to the
Company.  The Company will also reimburse Executive for medical insurance
premium payments made under the Consolidated Omnibus Reconciliation Act
(“COBRA”), for a period of up to six (6) months following the date of
termination, provided that the Company receives sufficient evidence of proof of
such payments during the COBRA period.  For purposes of this Section 6.5,
termination of Executive’s employment due to nonrenewal of Executive’s
employment agreement at the end of the Original Term or any Additional Term,
shall be deemed a termination without Cause and entitle Executive to the
payments and benefits set forth in this Section 6.5.

 
7.           Termination of Employment by Executive.
 
 
7.1
Resignation for Good Reason.  If Executive believes Good Reason to resign
exists, before resigning, he must first give the Company written notice of the
alleged Good Reason and an opportunity to cure within fifteen (15) days of
notice.  If Executive resigns from his employment for Good Reason, he will
continue to receive Base Compensation for a period of twelve (12) months,
provided that Executive signs all appropriate paperwork, including providing a
full release of all claims to the Company, in a form acceptable to the
Company.  The Company will also reimburse Executive for all medical insurance
premium payments, made under COBRA, for a period of up to six (6) months
following the date of resignation for Good Reason, provided that the Company
receives sufficient evidence of proof of such payments during the COBRA period.

 
For purposes of this Section 7.1, “Good Reason” will mean a good faith
determination by Executive, communicated in writing to the Board of Directors,
that any one or more of the following events has occurred:
 
  7.1.1.       a reduction in Executive’s Base Salary below $450,000;
 
7.1.2.
a requirement imposed on Executive that results in Executive being based at a
location that is outside of a fifty (50) mile radius of Executive’s job location
immediately prior to the change in location;

 
7.1.3.
any material breach or unilateral and material change in assignment or job
title, but not including a change in Executive’s reporting structure in the
event of a Change in Control; or

 
7.1.4
Executive’s discontinuance as a member of the Board due to the events defined in
Sections 1.2(D) and 1.2(E) except if:  (i) the Board’s failure to nominate
Executive for re-election is due to the requirements of the rules or regulations
of the Securities and Exchange Commission or The NASDAQ Stock Market; (ii)
Executive’s removal under Minnesota Statute Section 302A.223 is pursuant to an
act of the Company’s shareholders; or (iii) the parties to this Agreement
mutually agree that Executive should no longer serve on the Board.

 
 
7.2
Notice.  If Executive terminates his employment for Good Reason, he must provide
thirty (30) days’ prior written notice to the Company.

 
 
7.3
Resignation without Good Reason.  If Executive resigns from his employment [or
elects not to renew the Agreement upon its expiration] without Good Reason, the
Company will have no further obligation or liability to Executive.

 
8.      Change of Control Obligations; Deferred Compensation Payments.
 
 
8.1
Change of Control Obligations.  In the event of a change in control in the
ownership of the Company, the Company’s and Executive’s obligations, and
Executive’s benefits, shall be governed by the Change of Control Agreement
attached hereto as Exhibit A.  Notwithstanding the foregoing, in the event of a
change in control (as the term “Change of Control” is defined in Exhibit A),
Executive shall have the additional right at the six (6) month anniversary date
after the Change of Control to resign and receive the payments outlined in
Section 7.1, provided that Executive signs all appropriate paperwork, including
providing a full a release of all claims to the Company in a form acceptable to
the Company.  To exercise this right to resign and receive severance, Executive
must give written notice of intent to resign no sooner than four (4) months
after a Change of Control, and no later than five (5) months after a Change of
Control.



 
8.2
Deferred Compensation Payments.  Deferred compensation covered by the Company’s
nonqualified deferred compensation plan (SERP) will be treated and distributed
in accordance with terms and conditions of the SERP.

 
9.      Delay of Payment.
 
Notwithstanding anything to the contrary, to the extent that Executive is a “key
employee” pursuant to the provisions of Section 409A of the Internal Revenue
Code as of the date that any severance benefits or other deferred compensation
becomes payable to the Executive hereunder, and such severance benefits are
required to be delayed until the date six months following Executive’s
termination of employment in order to avoid additional tax under Section 409A of
the Code (taking account of all applicable authorities thereunder), payment and
provision of such severance benefits shall be delayed until the date six months
after Executive’s termination of employment.
 
10.           Intellectual Property Rights.
 
10.1
Non-infringement.  Executive agrees that all work products created or produced
by Executive during the course of his employment with the Company will be
Executive’s original work and will not infringe upon or violate any patent,
copyright, trade secret, contractual or other proprietary right of any third
party.

 
10.2
Disclosure.  Executive agrees to disclose and describe to the Company, on a
timely basis, all works of authorship, inventions and all other intellectual
property that Executive may solely or jointly discover, conceive, create,
develop, produce or reduce to practice while employed by the Company (“Company
Inventions”).

 
10.3
Assignment.  Executive hereby assigns and agrees to assign to the Company, or
its designee, Executive’s entire right, title, and interest in and to all
Company Inventions.  Executive represents that the Company’s rights in all such
Company Inventions will be free and clear of any encumbrances, liens, claims,
judgments, causes of action or other legal rights or impediments.

 
10.4
Independent development.  NOTICE:  Pursuant to Minnesota Statutes § 181.78,
Executive is hereby notified that the foregoing agreement does not apply to an
invention for which no equipment, supplies, facility or trade secret information
of the Company was used and which was developed entirely on the employee’s own
time, and (1) which does not relate (a) directly to the business of the Company
(or its Client) or (b) to the Company’s (or its Client’s) actual or demonstrably
anticipated research or development, or (2) which does not result from any work
performed by the employee for the Company or its Client.

 
10.5
Works for Hire.  Executive acknowledges and agrees that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of his employment and which are protectable by copyrights, are “works
made for hire” as that term is defined in the United States Copyright Act (17
U.S.C. § 101) and that, as such, all rights comprising copyright under the
United States Copyright laws will vest solely and exclusively in his employer,
the Company.  Executive hereby irrevocably and unconditionally waives all
so-called moral rights that may vest in Executive (whether before, on or after
the date hereof) in connection with Executive’s authorship of any copyright
works in the course of his employment with the Company, wherever in the world
enforceable, including without limitation the right to be identified as the
author of any such works and the right of integrity (i.e., not to have any such
works subjected to derogatory treatment), and Executive agrees never to assert
any such moral rights with respect to any Company Invention.

 
10.6
Enforcement; Cooperation.  Executive agrees to perform, during and after his
employment, all acts deemed necessary or desirable by the Company to permit and
assist it, at its expense, in obtaining and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Company Inventions
hereby assigned to the Company.  Such acts may include, but are not limited to,
execution of documents and assistance or cooperation in the registration and
enforcement of applicable patents, copyrights, maskworks or other legal
proceedings.

 
10.7
Attorney in Fact.  In the event that the Company is unable for any reason,
whether during or after Executive’s employment by the Company, to secure
Executive’s signature to any document required to apply for or execute any
patent, design rights, registered designs, trademarks, copyright, maskwork or
other applications with respect to any Company Inventions (including
improvements, renewals, extensions, continuations, divisions or continuations in
part thereof), Executive hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Executive’s agents and
attorneys-in-fact to act for and on his behalf and instead of Executive, to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights, maskworks
or other rights thereon with the same legal force and effect as if executed by
Executive.

 
11.           Confidentiality.
 
11.1
Confidential nature of relationship.  Executive acknowledges that his employment
by the Company creates a relationship of confidence and trust with respect to
Confidential Information (as hereinafter defined).  During the course of his
employment with the Company, the Company agrees to provide Executive with access
to Confidential Information.  Executive expressly undertakes to retain in strict
confidence all Confidential Information transmitted or disclosed to Executive by
the Company or the Company’s clients, and will never make any use of such
information except as (and then, only to the extent) required to perform
Executive’s employment duties for the Company.  Executive will take such
protective measures as may be reasonably necessary to preserve the secrecy and
interest of the Company in the Confidential Information.  If Executive becomes
aware of any unauthorized use or disclosure of Confidential Information by any
person or entity, Executive will promptly and fully advise the Company of all
facts known to Executive concerning such unauthorized use or disclosure.

 
11.2
Definition. “Confidential Information” means all commercially sensitive
information and data, in their broadest context, originated by, on behalf of or
within the knowledge or possession of the Company or its clients (including any
subsidiary, division or legal affiliate thereof).  Without in any way limiting
the foregoing, Confidential Information includes, but is not limited to:
information that has been designated as proprietary and/or confidential;
information constituting trade secrets; information of a confidential nature
that, by the nature of the circumstances surrounding the disclosure, should in
good faith be treated as proprietary and/or confidential; and information and
data conceived, discovered or developed in whole or in part by Executive while
employed by the Company.  Confidential Information also includes information of
a confidential nature relating to the Company’s securities clients, prospective
clients, strategic business relationships, products, services, suppliers,
personnel, pricing, recruiting strategies, job candidate information, employee
information, sales strategies, technology, methods, processes, research,
development, systems, techniques, finances, accounting, purchasing and business
plans.

 
11.3
Exclusions. Confidential Information does not include information which:  (A) is
generic; (B) is or becomes part of the public domain through no act or omission
of Executive; (C) was in Executive’s lawful possession prior to the disclosure
and was not obtained by Executive in breach, either directly or indirectly, of
any obligation to the Company or any client of the Company’s; (D) is lawfully
disclosed to Executive by a third party without restriction on disclosure; or
(E) is independently developed by Executive using his own resources, entirely on
his own time, and without the use of any Confidential Information.

 
11.4
Protected Health Information. If during the course of his employment with the
Company, Executive receives any “protected health information,” as that term is
defined in 45 CFR, Part 164, Subpart E (“Privacy of Individually Identifiable
Health Information”):  (A) Executive agrees to maintain all such information in
strict confidence with the Health Insurance Portability and Accountability Act
of 1996 (HIPAA); (B) Executive agrees that he will make no use whatsoever of any
such information except as required to perform Executive’s employment duties;
and (C) Executive agrees that he will never record, store, file or otherwise
maintain, in any computer or other storage device owned by the Company or by
Executive, any “protected health information.”  Executive agrees to alert the
Company promptly if he becomes aware of any misuse or unauthorized disclosure of
any such information.

 
11.5
Additional Confidentiality Agreements. Executive agrees to execute such
additional non-disclosure and confidentiality agreements as the Company or its
clients may from time to time request.

 
12.           Use of Confidential or Material Non-Public Information; Codes of
Conduct.
 
12.1
Confidential or Material, Non-Public Information.  Executive acknowledges that
he is prohibited from using or sharing any Confidential Information for personal
gain or advantage (securities transactions or otherwise), or for the personal
gain or advantage of anyone with whom Executive improperly shares such
information.  Specifically as to material, non-public information of the
Company, Executive agrees to comply with the Company’s insider trading policy in
effect at the commencement of employment and as amended from time to time.

 
12.2
Codes of Conduct.  Executive agrees to carefully review, sign and fully comply
with any Code of Conduct (or similar policy) of the Company either having
general applicability to its employees or specifically to Executive.

 
13.           Restrictions against Solicitation; Non-Interference.  During his
employment by the Company and for a period of eighteen (18) months after
termination of such employment for any reason, Executive agrees that he will not
engage in the following conduct.
 
13.1
Restrictions against Solicitation.  Executive will not, directly or indirectly,
hire or initiate any solicitation or recruitment effort for the purpose of
attempting to hire any employee of the Company or to induce any employee of the
Company to leave his employment with the Company.

 
With respect to job candidates with or about whom Executive, while employed by
the Company, had actual contact or knowledge, Executive will not, directly or
indirectly, initiate any solicitation or recruitment effort for the purpose of
attempting to hire any such candidate for or on behalf of his new employer or
any company in which Executive owns, directly or indirectly, an interest.
 
13.2
Non-Interference.  Executive will not, directly or indirectly, disrupt, damage,
impair, impede or interfere with the contractual relationship between the
Company and any of its clients.

 
14.           Restrictions Against Competition.
 
14.1
Restricted Period.  During his employment by the Company and for a period of
eighteen (18) months after termination of such employment for any reason,
Executive agrees not to engage in any Competitive Acts with any client or
prospective client of the Company within the prior 24 months prior to
termination of Executive’s employment.

 
14.2
Definitions.  For purposes of this Section 14, the following terms shall be
defined as follows.

 
“Competitive Acts” means soliciting, selling, marketing, brokering, providing or
managing any Services for any Client, whether directly as an employee of a
Client or indirectly as an employee, subcontractor, partner or owner of a
Competitor.
 
“Client” means:  (A) any Company client for whom Executive provided Services at
any time during the previous two years of Executive’s employment with the
Company; or (B) any Company client or prospective client to whom Executive
solicited, proposed, marketed or sold Services at any time during the previous
two years of Executive’s employment with the Company; (C) any third party having
a written partnership, alliance or teaming agreement or similar strategic
business relationship with the Company, for whom Executive provided Services at
any time during the previous two years of Executive’s employment with the
Company.
 
“Competitor” means any third party offering technical consulting services within
the United States that competes with the Company or is similar in kind or nature
to the services provided by the Company.
 
15.           Reasonableness of Restrictions; Representations of Executive;
Extension of Restrictions; Enforcement.
 
15.1
Reasonableness of Restrictions.  Executive acknowledges that the restrictions
set forth in this Agreement are reasonable in terms of both the Company’s need
to protect its legitimate business interests and Executive’s ability to pursue
alternative employment opportunities in the event his employment with the
Company terminates.

 
15.2
Representations of Executive.  Executive represents that his performance of all
the terms of this Employment Agreement and his performance as an employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by Executive prior to his
employment with the Company.  Executive will not disclose to the Company, or
induce the Company to use, any confidential or proprietary information or
material belonging to any previous employer of Executive or others.  Executive
is not a party to any other agreement that would interfere with his full
compliance with this Executive Agreement.  Executive agrees not to enter into
any agreement, whether written or oral, in conflict with the provisions of this
Agreement.

 
15.3
Extension of Restrictions.  The period of all restrictions under this Agreement
will automatically be extended by a period equal in length to any period in
which Executive violates his obligations under this Agreement.

 
15.4
Enforcement.  In addition to any other relief or remedies afforded by law or in
equity, if Executive breaches Sections 13 or 14 of this Agreement, Executive
agrees that the Company shall be entitled, as a matter of right, to injunctive
relief in any court of competent jurisdiction.  Executive recognizes and hereby
admits that irreparable damage will result to the Company if he violates or
threatens to violate the terms of Section 13 or 14 of this Agreement.  This
Section 15.4 shall not preclude the granting of any other appropriate relief
including, without limitation, money damages against Executive for breach of
Section 13 or 14 of this Agreement.

 
16.           Return of Property: Exit Interview.
 
16.1
 
Return of property.  Upon any termination of his employment with the Company,
Executive agrees to promptly return to the Company: (A) all materials of any
kind in Executive’s possession (or under Executive’s control) incorporating
Confidential Information or otherwise relating to the Company’s business
(including but not limited to all such materials and/or information stored on
any computer or other storage device owned or used by Executive); and (B) all
Company property in Executive’s possession, including (but not limited to)
computers, cellular telephones, pagers, credit cards, keys, records, files,
manuals, books, forms, documents, letters, memoranda, data, tables, photographs,
video tapes, audio tapes, computer disks and other computer storage media, all
materials that include trade secrets, and all copies, summaries or notes of any
of the foregoing.

 
16.2
Exit interview.  Upon any termination of his employment with the Company and
upon request, Executive agrees to participate in an exit interview conducted by
designated personnel and to provide a signed statement that all Company
materials and property have been returned to the Company.

 
17.                      Assignment.
 
This Agreement sets forth personal obligations of Executive, which may not be
transferred or assigned by Executive.  The Company may assign this Agreement to
any successor or affiliate.
 
18.           Non-Disparagement.
 
Executive agrees not to engage in any form of conduct or make any statements or
representations to current or prospective customers of the Company, media
outlets, employees or management of a corporation or business in direct
competition with the Company, or otherwise publish statements or representations
to the public at large which may be actionable, that disparage, characterize in
demeaning manner, question the Company’s business practices, products, advice,
quality of employees and staff, or otherwise harm the public reputation or good
will of the Company, its employees, or management.
 
19.           Indemnity; Cooperation in Legal Actions.
 
19.1
Indemnity.  The Company will indemnify Executive against any claims arising from
or related to his good faith performance of his duties and obligations hereunder
to the fullest extent allowed by Company By-laws and Minnesota law.

 
19.2
Cooperation in Legal Actions.  In connection with any action or proceeding
against Executive, whether pending or threatened, for which the Company is
obliged to indemnify Executive, the Company will pay or reimburse Executive in
advance of the final disposition for reasonable expenses, including reasonable
attorneys’ fees, necessarily incurred by Executive.  Executive will cooperate
fully with the Company, at no expense to Executive, in the defense of any
action, suit, claim, or proceeding commenced or threatened against the Company
in conjunction with any action, suit, claim or proceeding commenced or
threatened against him.  In addition to the foregoing, Executive further agrees
to provide assistance to the Company, at the Company’s expense, as may be
reasonably requested by the Company or its attorneys in connection with the
litigation of any action, suit, claim, or proceeding involving the Company,
whether not pending or to be commenced, which arises out of or is related to any
matters in which Executive was involved or for which he was responsible during
the term of his employment with the Company.

 
20.           Survival.
 
The rights and obligations set forth in Sections 6.5, 7.1, 8-11, 13-19 and 24
shall survive the termination or expiration of this Agreement. The provisions of
this Agreement shall survive termination of Executive’s employment regardless of
whether Executive resigns or is involuntarily discharged.
 
Such provisions of this Agreement shall survive termination of Executive’s
employment regardless of whether Executive resigns or is involuntarily
discharged.
 
21.           Miscellaneous.
 
21.1
Headings; Construction.  The headings of Sections and paragraphs herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.  This Agreement
shall be construed without regard to any presumption or other rule requiring
construction hereof against the party causing this Agreement to be drafted.



21.2
Benefit.  Subject to Section 17, nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the parties hereto, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.



21.3
Waiver.  Any delay by either party in asserting a right under this Agreement or
any failure by either party to assert a right under this Agreement will not
constitute a waiver by the asserting party of any right hereunder, and the
asserting party may subsequently assert any or all of its rights hereunder as if
the delay or failure to assert rights had not occurred.



21.4
Severability.  If the final determination of a court of competent jurisdiction
declares, after the expiration of the time within which judicial review (if
permitted) of such determination may be perfected, that any term of provision
hereof is invalid or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired, and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 
22.           Entire Agreement; Amendment.
 
22.1
Entire agreement.  Both Executive and the Company agree that this Agreement,
Exhibit A to the Agreement and the Executive’s stock option agreement constitute
the entire agreement between them with respect to the subject matter of this
Agreement.  There were no inducements or representations leading to the
execution of this Agreement except as stated in this Agreement.  Accordingly,
this Agreement expressly supersedes any and all prior oral and written
agreements, representations and promises between the parties relating to
Executive’s employment with the Company.

 
22.2
Amendment.  This Agreement may be amended or modified only with the written
consent of both Executive and the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 
23.           Notices.
 
Any notice hereunder by either party to the other shall be given in writing by
personal delivery or certified mail, return receipt requested.  If addressed to
Executive, the notice shall be delivered or mailed to Executive at the address
most recently communicated in writing by Executive to the Company, or if
addressed to the company, the notice shall be delivered or mailed to Analysts at
its executive offices to the attention of the Board of Directors of the Company
with a copy to the attention of the General Counsel.  A notice shall be deemed
given, if by personal delivery, on the date of such delivery or, if by certified
mail, on the date shown on the applicable return receipt.
 
24.           Governing Law; Disputes; Arbitration of Termination of Employment
for Cause .
 
24.1
Governing Law; Disputes.  This Agreement will be governed by and construed in
accordance with the laws of the State of Minnesota, as such laws are applied to
agreements entered into and to be performed entirely within Minnesota between
Minnesota residents.  Except as set forth in Section 24.2 below, the undersigned
each irrevocably consent to the jurisdiction of the United States District Court
for the District of Minnesota and the courts of the State of Minnesota in any
suit, action, or proceeding brought under, based on or related to or in
connection with this Agreement, and each of the undersigned agrees that either
of the aforesaid courts will be the exclusive original forum for any such
action.

 
24.2
Arbitration of Termination of Employment for Cause.  Any dispute arising out of
or relating to termination of Executive’s employment for Cause pursuant to
Section 6 of this Agreement, shall be discussed between the disputing parties in
a good faith effort to arrive at a mutual settlement of any such
controversy.  If, notwithstanding, such dispute cannot be resolved, such dispute
shall be settled by binding arbitration.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  The
arbitrator shall be a retired state or federal judge or an attorney who has
practiced securities or business litigation for at least 10 years.  If the
parties cannot agree on an arbitrator within 20 days, any party may request that
the chief judge of the District Court for Hennepin County, Minnesota, select an
arbitrator.  Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement.  Limited civil discovery shall be permitted for the production of
documents and taking of depositions.  Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute.  The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded.  The Company shall pay the fees and
expenses of the arbitrator.  Unless otherwise agreed by the parties, the place
of any arbitration proceedings shall be Hennepin County, Minnesota.

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below:
 


Analysts International Corporation
Elmer Baldwin
       
By:  __________________________________
By:  __________________________________
   
Title:  _________________________________
Date:  _________________________________
   
Date:  _________________________________
     

 


 


--------------------------------------------------------------------------------



Exhibit A


CHANGE OF CONTROL AGREEMENT




Parties:
Analysts International Corporation
3601 West 76th Street, Suite 200
Minneapolis, MN  55435
(“Company”)
       
Elmer Baldwin
(“Executive”)







Date:  November 1, 2007


RECITALS:


1.           Executive has been employed by the Company since November 1, 2007
and currently serves as the Chief Executive Officer of the Company, and
Executive has extensive knowledge and experience relating to the Company’s
business.


2.           The parties recognize that a “Change of Control” may materially
change or diminish Executive’s responsibilities and substantially frustrate
Executive’s commitment to the Company.


3.           The parties further recognize that it is in the best interests of
the Company and its stockholders to provide certain benefits payable upon a
“Change of Control Termination” to encourage Executive to continue in his/her
position in the event of a Change of Control, although no such Change of Control
is now contemplated or foreseen.


4.           The parties further desire to provide certain benefits payable upon
a termination of Executive’s employment following a Change of Control.


5.           The parties further acknowledge and agree that this Agreement
supersedes any and all prior agreements relating to benefits payable upon a
termination of Executive’s employment following a Change of Control.


AGREEMENTS:


1.           Term of Agreement.  Except as otherwise provided herein, this
Agreement shall commence on the date executed by the parties and shall continue
in effect until the third anniversary of the date set forth above; provided,
however, that if a Change of Control of the Company shall occur during the term
of this Agreement, this Agreement shall continue in effect for a period of
twelve (12) months beyond the date of such Change of Control.  If, prior to the
earlier of the third anniversary of this Agreement or a Change of Control,
Executive’s employment with the Company terminates for any reason or no reason,
or if Executive no longer serves as an executive officer of the Company, this
Agreement shall immediately terminate, and Executive shall not be entitled to
any of the compensation and benefits described in this Agreement.  Any rights
and obligations accruing before the termination or expiration of this Agreement
shall survive to the extent necessary to enforce such rights and obligations.


2.           “Change of Control.”  For purposes of this Agreement, “Change of
Control” shall mean any one or more of the following events occurring after the
date of this Agreement:


(a)           The purchase or other acquisition by any one person, or more than
one person acting as a group, of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total combined
value or total combined voting power of all classes of stock issued by the
Company; provided, however, that if any one person or more than one person
acting as a group is considered to own more than 50% of the total combined value
or total combined voting power of such stock, the acquisition of additional
stock by the same person or persons shall not be considered a Change of Control;


(b)           A merger or consolidation to which the Company is a party if the
individuals and entities who were shareholders of the Company immediately prior
to the effective date of such merger or consolidation have, immediately
following the effective date of such merger or consolidation, beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of less than fifty percent (50%) of the total combined voting power of all
classes of securities issued by the surviving entity for the election of
directors of the surviving corporation;


(c)           Any one person, or more than one person acting as a group,
acquires  or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons, direct or indirect
beneficial ownership (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of stock of the Company constituting more than fifty-percent (50%) of
the total combined voting power of all classes of stock issued by the Company;


(d)           The purchase or other acquisition by any one person, or more than
one person acting as a group, of substantially all of the total gross value of
the assets of the Company during the twelve-month period ending on the date of
the most recent purchase or other acquisition by such person or persons.  For
purposes of this Section 2(d), “gross value” means the value of the assets of
the Company or the value of the assets being disposed of, as the case may be,
determined without regard to any liabilities associated with such assets;


(e)           A change in the composition of the Board of the Company at any
time during any consecutive twelve (12) month period such that the “Continuity
Directors” cease for any reason to constitute at least a sixty-six and
two-thirds percent (66-2/3%) majority of the Board. For purposes of this event,
“Continuity Directors” means those members of the Board who either:


(1)           were directors at the beginning of such consecutive twelve (12)
month period; or


(2)           were elected by, or on the nomination or recommendation of, at
least a two-thirds (2/3) majority of the then-existing Board of Directors.


In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.


3.           “Change of Control Termination.”  For purposes of this Agreement,
“Change of Control Termination” shall mean any of the following events occurring
upon or within twelve (12) months after a Change of Control:


(a)           The termination of Executive’s employment by the Company for any
reason, except for termination by the Company for “cause.”  For purposes of this
Agreement, “cause” shall have the same meaning as set forth in Executive’s
employment agreement with the Company, if any, as amended from time to
time.   If Executive does not have an employment agreement with the Company,
then “cause” shall mean (i) Executive’s material failure or neglect, or refusal
to perform, the duties and responsibilities of Executive’s position and/or the
reasonable direction of the Board of Directors; (ii) Executive’s material
failure to comply with the reasonable policies, regulations and directives of
the Company as in effect from time to time; (iii) the commission by Executive of
any willful, intentional or negligent act that has the effect of materially
injuring the reputation, business or performance of the Company; or (iv)
Executive’s conviction of, or Executive’s guilty or nolo contendere plea with
respect to, any crime punishable as a felony; or Executive’s conviction of, or
Executive’s guilty or nolo contendere plea with respect to, any crime involving
moral turpitude; or any bar against Executive from serving as a director,
officer or executive of any firm the securities of which are
publicly-traded.  For purposes of this Section 3(a), an act or failure to act by
Executive shall not be “willful” unless it is done, or omitted to be done, in
bad faith and without any reasonable belief that Executive’s action or omission
was in the best interests of the Company.


(b)           The termination of employment with the Company by Executive for
“Good Reason.”  Such termination shall be accomplished by, and effective upon,
Executive giving written notice to the Company of his/her decision to
terminate.  “Good Reason” shall mean a good faith determination by Executive
that any one or more of the following events has occurred upon or within twelve
(12) months after a Change of Control; provided, however, that such event shall
not constitute Good Reason if Executive has expressly consented to such event in
writing or if Executive fails to provide written notice of his/her decision to
terminate within ninety (90) days of the occurrence of such event:


(1)           A change in Executive’s reporting title(s), status, position(s),
authority, duties or responsibilities as an executive of the Company as in
effect immediately prior to the Change of Control which, in Executive’s
reasonable judgment, is material and adverse (other than, if applicable, any
such change directly attributable to the fact that the Company is not longer
publicly owned); provided, however, that Good Reason does not include such a
change that is remedied by the Company promptly after receipt of notice of such
change is given by Executive;


(2)           A reduction by the Company in Executive’s base salary or an
adverse change in the form or timing of the payment thereof, as in effect
immediately prior to the Change of Control or as thereafter increased;


(3)           the Company’s requiring Executive to be based more than fifty (50)
miles from where Executive’s office is located immediately prior to the Change
of Control, except for required travel on the Company’s business, and then only
to the extent substantially consistent with the travel obligations which
Executive undertook on behalf of the Company during the ninety-day period
immediately preceding the Change of Control (without regard to travel related to
or in anticipation of the Change of Control);


(4)           the Company’s failure to cover Executive under any pension, bonus,
incentive, stock ownership, stock purchase, stock option, life insurance,
health, accident, disability, or any other employee compensation or benefit
plan, program or arrangement (collectively referred to as the “Benefit Plans”)
that, in the aggregate, provide substantially similar benefits to Executive
(and/or Executive’s family and dependents) at a substantially similar total cost
to Executive (e.g., premiums, deductibles, co-pays, out-of-pocket maximums, and
required contributions) relative to the benefits and total costs under the
Benefit Plans in which Executive (and/or Executive’s family or dependents) was
participating at any time during the ninety-day period immediately preceding the
Change of Control;


any purported termination by the Company of Executive’s employment that is not
properly effected pursuant to a written notice that specifies the provision
pursuant to which such notice is given and which complies with all other
requirements of this Agreement, and, for purposes of this Agreement, no such
purported termination will be effective; or


(6)           any refusal by the Company to continue to allow Executive to
attend to matters or engage in activities not directly related to the business
of the Company which, at any time prior to the Change of Control, Executive was
not expressly prohibited in writing by the Board from attending to or engaging
in.


Termination for “Good Reason” shall not include Executive’s death or a
termination for any reason other than one of the events specified in clauses (1)
through (6) above.


4.           Compensation and Benefits.  Subject to the limitations contained in
this Agreement, upon a Change of Control Termination, Executive shall be
entitled to all of the following compensation and benefits:


(a)           Within ten (10) business days after a Change of Control
Termination, the Company shall pay to Executive:


(1)           All salary and other compensation earned by Executive through the
date of the Change of Control Termination at the rate in effect immediately
prior to such Termination;


(2)           All other amounts to which Executive may be entitled to receive
under any compensation plan maintained by the Company, subject to any
distribution requirements contained therein, including but not limited to
amounts payable under the Restated Special Executive Retirement Plan, or any
successor plan;


(3)           A severance payment, payable in a lump sum in cash, equal to one
and one-half (1-1/2) times the annual cash compensation paid to Executive by the
Company (or any predecessor entity or related entity) and includible in
Executive’s gross income for federal income tax purposes for the calendar year
immediately prior to the Change of Control Termination.  For purposes of this
paragraph, “annual cash compensation” shall mean Executive’s annual base
salary.  Further, for purposes of this paragraph, “predecessor entity” and
“related entity” shall have the meaning set forth in Section 280G of the
Internal Revenue Code of 1986, as amended, and the regulations issued
thereunder.


(b)           The Company shall provide Executive with continuation coverage
(“COBRA coverage”) under the Company’s life, health, dental and other welfare
plans as required by the Internal Revenue Code of 1986, as amended, the Employee
Retirement Income Security Act of 1974, as amended, and applicable state law.


(c)           The Company shall provide Executive with outplacement services for
twelve (12) months following the Change of Control Termination or, if earlier,
until Executive has accepted employment with another employer.


Notwithstanding the foregoing, if any of the payments described in this Section
4 above are subject to the requirements of Code Section 409A and the Company
determines that Executive is a “specified employee” as defined in Code Section
409A as of the date of the Change of Control Termination, such payments shall
not be paid or commence earlier than the first day of the seventh month
following the Change of Control Termination, but shall be paid or commence
during the calendar year following the year in which the Change of Control
Termination occurs and within 30 days of the earliest possible date permitted
under Code Section 409A.  Further, in no event shall the benefits described in
Section 4(c) extend beyond December 31st of the second calendar year following
the calendar year in which the Change of Control Termination occurs.


5.           Limitation on Change of Control Payments.  Executive shall not be
entitled to receive any Change of Control Payment, as defined below, which would
constitute a “parachute payment” for purposes of Code Section 280G, or any
successor provision, and the regulations thereunder.  In the event any Change of
Control Payment payable to Executive would constitute a “parachute payment,”
Executive shall have the right to designate those Change of Control Payments
which would be reduced or eliminated so that Executive will not receive a
“parachute payment.”  For purposes of this Section 5, a “Change of Control
Payment” shall mean any payment, benefit or transfer of property in the nature
of compensation paid to or for the benefit of Executive under any arrangement
which is considered contingent on a Change of Control for purposes of Code
Section 280G, including, without limitation, any and all of the Company’s
salary, bonus, incentive, restricted stock, stock option, equity-based
compensation or benefit plans, programs or other arrangements, and shall include
benefits payable under this Agreement.


6.           Withholding Taxes.  The Company shall be entitled to deduct from
all payments or benefits provided for under this Agreement any federal, state or
local income and employment-related taxes required by law to be withheld with
respect to such payments or benefits.


7.           Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be enforceable by Executive, his/her heirs and the personal
representative of his/her estate, and shall be binding upon and inure to the
benefit of the Company and its successors and assigns.  The Company will require
the transferee of any sale of all or substantially all of the business and
assets of the Company or the survivor of any merger, consolidation or other
transaction expressly to agree to honor this Agreement in the same manner and to
the same extent that the Company would be required to perform this Agreement if
no such event had taken place.  Failure of the Company to obtain such agreement
before the effective date of such event shall be a breach of this Agreement and
shall entitle Executive to the benefits provided in Sections 4 and 5 as if
Executive had terminated employment for Good Reason following a Change in
Control.


8.           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.  All notices to the Company shall be
directed to the attention of the Board of Directors of the Company.


9.           Captions.  The headings or captions set forth in this Agreement are
for convenience only and shall not affect the meaning or interpretation of this
Agreement.


10.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota.


11.           Construction.  Wherever possible, each term and provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law.  If any term or provision of this Agreement is invalid or
unenforceable under applicable law, (a) the remaining terms and provisions shall
be unimpaired, and (b) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the unenforceable term or
provision.


12.           Amendment; Waivers.  This Agreement may not be modified, amended,
waived or discharged in any manner except by an instrument in writing signed by
both parties hereto.  The waiver by either party of compliance with any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such party of a provision of this Agreement.  Notwithstanding anything
in this Agreement to the contrary, the Company expressly reserves the right to
amend this Agreement without Executive’s consent to the extent necessary or
desirable to comply with Code Section 409A, and the regulations, notices and
other guidance of general applicability issued thereunder.


13.           Entire Agreement.  This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements (written or oral) and
writings between the Company and Executive with respect to the subject matter
hereof, including but not limited to any negotiations, commitments, agreements
or writings relating to any severance benefits payable to Executive, and
constitutes the entire agreement and understanding between the parties
hereto.  All such other negotiations, commitments, agreements and writings will
have no further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing will have no further rights or obligations
thereunder.


14.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


15.           Arbitration.  Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy.  If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The arbitrator shall be a retired state or federal judge or an
attorney who has practiced securities or business litigation for at least 10
years.  If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator.  Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement.  Limited civil discovery shall be permitted for
the production of documents and taking of depositions.  Unresolved discovery
disputes may be brought to the attention of the arbitrator who may dispose of
such dispute.  The arbitrator shall have the authority to award any remedy or
relief that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded.  Unless otherwise ordered by
the arbitrator, the parties shall share equally in the payment of the fees and
expenses of the arbitrator.  The arbitrator may award to the prevailing party,
if any, as determined by the arbitrator, all of the prevailing party’s costs and
fees, including the arbitrator’s fees, and expenses, and the prevailing party’s
travel expenses, out-of-pocket expenses and reasonable attorneys’ fees.  Unless
otherwise agreed by the parties, the place of any arbitration proceedings shall
be Hennepin County, Minnesota.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.





 
ANALYSTS INTERNATIONAL CORPORATION
         
By: ____________________________________
 
       Its: Chairman of the Board            
           ______________________________________  
Executive


 
 


